LOGO [g571642img1.jpg]

July 30, 2018

Marla Ryan

VIA HAND DELIVERY

 

Re:

Amendment to Employment Terms

Dear Marla:

Reference is hereby made to the Letter Agreement between you and Destination
Maternity Corporation effective May 30, 2018 (the “Agreement”). This letter will
confirm that, effective July 30, 2018, the date by which the Company and you
intend to enter into a Definitive Agreement shall be changed to September 30,
2018, and all references in the Agreement to July 30, 2018 shall be changed to
September 30, 2018.

 

Very truly yours, Destination Maternity Corporation By:  

/s/ David R. Stern

Name:   David R. Stern Title:   Executive Vice President & Chief Financial
Officer

Agreed and accepted:

 

/s/ Marla Ryan

    July 30, 2018   Marla Ryan     Date  

 

LOGO [g571642img2.jpg]